Citation Nr: 0308164	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  02-10 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
December 1984 rating decision that reduced the veteran's 
rating for schizophrenia from 100 percent to 70 percent.  

2.  Whether there was clear and unmistakable error in a June 
1986 rating decision that reduced the veteran's rating for 
schizophrenia from 70 percent to 50 percent.  


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active air service from June 1976 to August 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which concluded that there was no clear 
and unmistakable error in the December 1984 and June 1986 
rating decisions which reduced the veteran's disability 
ratings for schizophrenia.  


FINDINGS OF FACT

1.  The December 1984 rating decision that assigned reduced 
the veteran's disability rating for schizophrenia from 100 
percent to 70 percent was reasonably supported by evidence 
then of record, and the evidence does not demonstrate that 
the RO incorrectly applied the statutory or regulatory 
provisions extant at that time such that the outcome of the 
claim would have been manifestly different but for the 
claimed error.  

2.  The June 1986 rating decision that assigned reduced the 
veteran's disability rating for schizophrenia from 70 percent 
to 50 percent was reasonably supported by evidence then of 
record, and the evidence does not demonstrate that the RO 
incorrectly applied the statutory or regulatory provisions 
extant at that time such that the outcome of the claim would 
have been manifestly different but for the claimed error.  


CONCLUSIONS OF LAW

1.  The December 1984 RO decision that reduced the veteran's 
rating for schizophrenia from 100 percent to 70 percent did 
not contain clear and unmistakable error.  38 U.S.C.A. 
§ 5109A (West Supp. 2002); 38 C.F.R. § 3.105 (2002).  
2.  The June 1986 RO decision that reduced the veteran's 
rating for schizophrenia from 70 percent to 50 percent did 
not contain clear and unmistakable error.  38 U.S.C.A. 
§ 5109A (West Supp. 2002); 38 C.F.R. § 3.105 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)) is not applicable to claims alleging clear 
and unmistakable error.  Livesay v. Principi, 15 Vet. App. 
165 (2001).  Consequently, the provisions of the VCAA as well 
as VA's implementing regulations will not be addressed in 
this decision.  

II.  Clear and Unmistakable Error

The veteran asserts there was clear and unmistakable error 
(CUE) in the December 1984 rating decision which reduced his 
disability rating for schizophrenia from 100 percent to 70 
percent and in the June 1986 rating decision which reduced 
his disability rating for schizophrenia from 70 percent to 50 
percent.  He did not perfect appeals for either of these 
decisions, and they are considered final, although any 
decision may be reversed if found to be based upon CUE.  
Legal authority provides that, where CUE is found in a prior 
rating decision, the prior decision will be reversed or 
revised, and, for the purposes of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105(a) (2002).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly 
different but for the error. . . .

If a claimant-appellant wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error is 
and, unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to why 
the result would have been manifestly 
different but for the alleged error.  It must 
be remembered that there is a presumption of 
validity to otherwise final decisions, and 
that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even 
stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  See also Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999), expressly adopting the "manifestly 
changed the outcome" language in Russell.  

The law and regulations in effect at the time of the December 
1984 and June 1986 rating decisions provided that where the 
reduction in evaluation of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating action 
will be taken.  The reduction will be made effective the last 
day of the month in which a 60-day period from date of notice 
to the payee expires.  The veteran will be notified at his or 
her latest address of record of the action taken and 
furnished detailed reasons therefore, and will be given 60 
days for the presentation of additional evidence.  38 C.F.R. 
§ 3.105(e) (1984 & 1986).  

Under 38 C.F.R. § 3.343(a), total disability ratings when 
warranted by the severity of the condition and not granted 
purely because of hospital, surgical or home treatment, or 
individual unemployability will not be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  Examination 
reports showing material improvement must be evaluated in 
conjunction with all the facts of record, and consideration 
must be given particularly to whether the veteran attained 
improvement under the ordinary conditions of life, i.e., 
while working or actively seeking work or whether the 
symptoms had been brought under control by prolonged rest, or 
generally, by following a regimen which precludes work, and, 
if the latter, reduction from total disability ratings will 
not be considered pending reexamination after a period of 
employment (3 to 6 months).  38 C.F.R. § 3.343(a) (1984).  

Reexaminations disclosing improvement of a condition warrant 
a reduction in the evaluation assigned the condition.  
However, provisions (a) and (b) of 38 C.F.R. § 3.344 must be 
applied in reduction cases involving an evaluation that 
continued at the same level for five years or more, but do 
not apply to disabilities which have not become stabilized 
and are likely to improve.  38 C.F.R. § 3.344(c) (1984 & 
1986).  
Rating agencies will handle cases affected by change of 
medical findings so as to produce the greatest degree of 
stability of disability evaluations.  It is essential that 
the entire record of examinations and medical-industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings 
on account of diseases subject to temporary or episodic 
improvement, including epilepsy, will not be reduced on any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Ratings on 
account of diseases which become comparatively symptom free 
after prolonged rest will not be reduced on examinations 
reflecting the results of bed rest.  Moreover, though 
material improvement in the physical condition is clearly 
reflected, the rating agency should consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (1984 & 1986).  

If doubt remains in a case which involves a change in 
diagnosis, after according due consideration to all the 
evidence developed by the several items discussed in 
38 C.F.R. § 3.344(a), the rating agency will continue the 
rating in effect.  38 C.F.R. § 3.344(b) (1984 & 1986).  

A 100 percent rating is assigned for schizophrenia where 
there is evidence of active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  A 70 
percent rating is assigned where there is evidence of lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  A 50 percent rating is assigned 
where there is evidence of considerable impairment of social 
and industrial adaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9203 (1984 & 1986).  



A.  December 1984 Rating Decision - Reduction from
100 Percent to 70 Percent

By rating decision dated in December 1984, the RO informed 
the veteran that recent evidence had demonstrated that his 
schizophrenia had improved, and notified him that his rating 
for schizophrenia would be reduced from 100 percent to 70 
percent, effective April 1, 1985.  This rating decision was 
mailed to the veteran at his last address of record under a 
cover letter dated January 7, 1985, which explained his right 
to submit additional evidence within 60 days of the date of 
the letter that his disability had not improved.  The veteran 
responded in a March 1985 statement that he believed the 100 
percent rating should continue and he indicated that he was 
receiving weekly treatment from a specific physician at the 
Palo Alto, VA Medical Center (VAMC).  

The RO requested treatment records from the Palo Alto VAMC 
and additional records were received in April 1985.  However, 
no records were obtained from the specific physician 
identified.  In an April 1985 rating decision, the RO 
informed the veteran that no records from the specified 
physician had been obtained from the Palo Alto VAMC, and in a 
May 1985 letter he was advised that records from that 
physician should be submitted by him.  The veteran's mother 
responded that records would be forwarded to the RO.  
Additional records were not received by the RO until June 28, 
1985.  Hence, the rating reduction remained in effect from 
April 1, 1985 and the 70 percent rating was continued in a 
July 1985 rating decision.  Consequently, the record 
establishes that the RO complied with all procedural 
requirements set forth in 38 C.F.R. § 3.105(e).  

Furthermore, the Board finds that the RO applied the correct 
statutory and regulatory provisions to the correct and 
relevant facts, and the RO's decision to reduce the veteran's 
schizophrenia disability rating from 100 percent to 70 
percent was not clearly erroneous.  At the time of the 
December 1984 rating decision, the veteran's total disability 
rating for schizophrenia had been in effect since October 19, 
1982, i.e., less than five years.  Hence, 38 C.F.R. 
§ 3.344(a) and (b) were not applicable.  The evidence of 
record when the 100 percent rating was assigned reflected 
that the veteran had been hospitalized on two occasions in 
1982.  He was observed to have a definite thought disorder 
and he was hearing voices.  The ward physician opined that 
the veteran was unemployable.  Based on these clinical 
findings, the RO concluded that the veteran's schizophrenia 
was characterized by active psychotic manifestations that 
produced total social and industrial inadaptability.  Hence, 
the veteran met the criteria for a 100 percent rating under 
Diagnostic Code 9203.  

Upon VA examination in November 1984, the examiner reported 
that the veteran was not hearing voices.  He was able to 
enjoy school and went on occasional dates.  He was not 
suicidal and did not wish to be dead.  His energy level was 
decent and he was able to sleep eight to 10 hours per night.  
His appetite was normal and his weight had been stable.  He 
was taking two classes in school and was about halfway 
through a degree in teaching.  He was usually able to 
maintain his concentration and finish things.  His speech was 
clear, coherent, and fluent.  There was no evidence of 
dysphoria.  His thought content included some problems with 
concentration and socializing about once a week, but there 
was no current evidence of hallucinations or delusions.  
Thought processes were intact with no disturbance in 
associations.  The psychiatrist concluded that the veteran 
had not been hospitalized for his schizophrenia since early 
1983, and he was in fairly decent remission from the 
psychotic disorder.  There were some residuals shown; and he 
had had a few jobs in the past two years, but was currently 
going to school.  

Based on this clinical assessment, the RO concluded that 
reexamination disclosed improvement in the veteran's 
schizophrenia, and warranted a reduction in the evaluation 
assigned the condition.  38 C.F.R. § 3.343(c) (1984).  The 
veteran no longer demonstrated active, psychotic 
manifestations, and he was able to attend school.  Hence, the 
RO reasonably concluded that the veteran no longer met the 
criteria for a 100 percent rating under Diagnostic Code 9203.  
Additionally, the RO gave due consideration to whether the 
veteran had attained improvement under the ordinary 
conditions of life in accordance with 38 C.F.R. § 3.343(a).  
The evidence did not reflect that the veteran's symptoms had 
been brought under control by prolonged rest or by following 
a regimen which precluded work.  His psychotic symptoms had 
been in remission since 1983 due to his medication, and he 
had been attending school and working over the previous two 
years.  While his work history may have been sporadic, 
findings consistent with total social and industrial 
inadaptability were not present and the Board cannot conclude 
that the RO's conclusion was clearly and unmistakably 
erroneous.  

In arguments in support of the claim, the veteran's attorney 
asserted that the RO erred in December 1984 because it based 
the decision to reduce the veteran's rating solely upon the 
psychiatric evaluation performed in November 1984.  She cites 
to the provisions of 38 C.F.R. § 3.344(a) to support her 
assertion.  However, as discussed above, the veteran's 100 
percent rating had not been in effect for five or more years.  
Hence, the provisions of 38 C.F.R. § 3.344(a) and (b) were 
not applicable and the RO did not err in not considering 
them.  Furthermore, although the evidence reflected that the 
veteran had difficulty maintaining employment, and had some 
difficulties with school, the evidence demonstrated clear 
material improvement in the veteran's condition, and his 
symptoms no longer met the criteria for a 100 percent rating.  
Finally, to the extent that the veteran and his attorney may 
disagree with how the facts were weighed or evaluated by the 
RO in reaching its decision in December 1984, the Board notes 
that such disagreement alone is insufficient to constitute 
CUE.  See Russell, Fugo, supra.  

In conclusion, the Board finds that the December 1984 rating 
decision was reasonably supported by the evidence of record, 
correctly applied prevailing legal authority, and was not 
undebatably erroneous.  Furthermore, the RO, in December 
1984, had before it the correct facts as they were known at 
the time, and any alleged breach of the duty to assist cannot 
constitute CUE.  Hence, the veteran's claim that there was 
clear and unmistakable error in the December 1984 rating 
decision must be denied.  





B.  June 1986 Rating Decision - Reduction from
70 Percent to 50 Percent

By rating decision dated in June 1986, the RO informed the 
veteran that recent evidence had demonstrated that his 
schizophrenia had improved, and proposed to reduce his 
disability rating from 70 percent to 50 percent, effective 
September 1, 1986.  This rating decision was mailed to the 
veteran at his last address of record under a cover letter 
dated June 19, 1986, which explained his right to submit 
additional evidence within 60 days of the date of the letter 
that his disability had not improved.  The veteran did not 
respond and he did not submit any additional evidence.  
Consequently, the record establishes that the RO complied 
with all procedural requirements set forth in 38 C.F.R. 
§ 3.105(e).  

Furthermore, the Board finds that the RO applied the correct 
statutory and regulatory provisions to the correct and 
relevant facts, and the RO's decision to reduce the veteran's 
schizophrenia disability rating from 70 percent to 50 percent 
was not clearly erroneous.  At the time of the June 1986 
rating decision, the veteran's 70 percent rating for 
schizophrenia had been in effect since April 1, 1985, i.e., 
less than five years.  Hence, 38 C.F.R. § 3.344(a) and (b) 
were not applicable.  

Upon routine VA psychiatric examination in May 1986, the 
examiner reported that he reviewed the veteran's prior VA 
psychiatric examination report as well as outpatient 
treatment reports dated from November 1984 to August 1985.  
The veteran had been stable since his prior examination and 
he was complying with his medication regimen.  He tried to 
get off the medications, but he was unable to do so.  He 
denied hallucinations, paranoid ideation, bizarre thinking, 
ideas of reference, thought intrusion or thought 
broadcasting.  He did not feel despondent, self-destructive, 
or suicidal.  His concentration was fair and he had no 
difficulty focusing his attention.  He was able to sleep 
well; his appetite and weight had been stable; and he was 
employed during the Summers in a janitorial position.  He did 
not have any recent hospitalizations.  He lived with a 
roommate, and saw his family members frequently.  He also had 
a girlfriend who he saw once or twice a week.  Mental status 
evaluation revealed that he was affable and cooperative.  He 
had a somewhat blank, rather shallow interaction.  His memory 
was adequate and his insight was fair.  He was oriented to 
person, place, time and circumstance.  The diagnosis was 
residual type schizophrenia.  The psychiatrist concluded that 
the veteran had been in a stable state of residuals symptoms, 
with the prominent symptoms being a mild affective 
disturbance, shallowness, and some moderate problem with 
abstract thinking.  He was competent to handle his VA funds.  

Based on this clinical assessment, the RO concluded that the 
veteran's recent reexamination disclosed improvement in his 
schizophrenia, and warranted a reduction in the evaluation 
assigned for the condition.  38 C.F.R. § 3.343(c) (1984).  
The veteran's schizophrenia had remained stable over the 
previous year and a half and no hospitalizations were 
required.  He worked consistently during the summers for a 
period of time, and he had positive relationships with his 
family, a roommate and a girlfriend.  Hence, the RO 
reasonably concluded that the veteran no longer met the 
criteria for a 70 percent rating under Diagnostic Code 9203; 
rather his symptoms were consistent with a finding of 
considerable impairment of social and industrial 
adaptability.  Additionally, since the veteran did not have a 
total rating at the time, consideration as to whether he had 
attained improvement under the ordinary conditions of life in 
accordance with 38 C.F.R. § 3.343(a) was not required.  

Again, the Board notes that, in arguments in support of the 
claim, the veteran's attorney has asserted that the RO erred 
in June 1986 because it based the decision to reduce the 
veteran's rating solely upon the psychiatric evaluation 
performed in May 1986, in violation of the provisions of 
38 C.F.R. § 3.344(a).  However, as discussed above, the 
veteran's 70 percent rating had not been in effect for five 
or more years.  Hence, the provisions of 38 C.F.R. § 3.344(a) 
and (b) were not applicable and the RO did not err in not 
considering them.  Furthermore, the evidence demonstrated 
material improvement in the veteran's condition, and his 
symptoms no longer met the criteria for a 70 percent rating.  
To the extent that the veteran and his attorney may disagree 
with how the facts were weighed or evaluated by the RO in 
reaching its decision in December 1984, such disagreement 
alone is insufficient to constitute CUE.  See Russell, Fugo, 
supra.  

In conclusion, the Board finds that the June 1986 rating 
decision was reasonably supported by the evidence of record, 
correctly applied prevailing legal authority, and was not 
undebatably erroneous.  Furthermore, the RO, in June 1986, 
had before it the correct facts as they were known at the 
time, and any alleged breach of the duty to assist cannot 
constitute CUE.  Hence, the veteran's claim that there was 
clear and unmistakable error in the June 1986 rating decision 
must be denied.  


ORDER

The claim to revise or reverse the December 1984 rating 
decision that reduced the rating for schizophrenia from 100 
percent to 70 percent is denied. 

The claim to revise or reverse the June 1986 rating decision 
that reduced the rating for schizophrenia from 70 percent to 
50 percent is denied. 


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

